 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10        Bryan A Schneider,
                                                               CASE NO. 3:19-cv-05812-BHS-JRC
11                                Petitioner,
                                                               ORDER
12                v.

13        Ron Haynes,

14                                Respondent.

15

16           The District Court has referred this action filed under 28 U.S.C. § 2254 to United States

17   Magistrate Judge J. Richard Creatura. On August 30, 2019, petitioner initiated this action

18   challenging his state court convictions and sentence. See Dkts. 1. 3. Respondent filed his answer

19   on November 12, 2019. Dkt. 7 The Court has reviewed the petition, respondent’s answer, and the

20   state court record. See Dkts. 3, 7, 8.

21           In the answer, filed on November 12, 2019, respondent argues that petitioner has not yet

22   appealed his convictions or filed a petition for collateral relief. Dkt. 7 at 5. Respondent argues

23   that after December 2019, if petitioner does not file any form of collateral relief in state court, he

24


     ORDER - 1
 1   would be procedurally barred from doing so, and that the petition should be dismissed with

 2   prejudice. Dkt. 7 at 5. As of the date of this order, the time to file a petition or motion for post-

 3   conviction relief has passed. See RCW § 10.73.090 (no petition or motion for collateral attack

 4   may be filed more than one year after the judgment becomes final). Based on the record before

 5   the Court, it is not clear if petitioner sought collateral review in state court, or if he has

 6   procedurally defaulted on all his claims. See Casey v. Moore, 386 F.3d 896, 920 (9th Cir. 2004);

 7   Eisermann v. Penarosa, 33 F.Supp.2d 1269, 1274 (D. Haw. 1999) (“[I]f a petitioner has never

 8   raised his federal claim to the highest state court available and is now barred from doing so by a

 9   state procedural rule, exhaustion is satisfied because no state remedy remains available, but the

10   petitioner has procedurally defaulted on his claim.”).

11           Accordingly, the Court needs additional information to make a determination on the

12   petition. The Court orders respondent to supplement his answer and inform the Court whether

13   petitioner’s claims are procedurally defaulted. Respondent’s supplemental answer must be filed

14   on or before January 17, 2020. Petitioner’s supplemental response, if any, is due January 24,

15   2020. The Clerk is ordered to re-note the petition for consideration on January 24, 2020.

16           Dated this 2nd day of January, 2020.

17

18

19                                                            A
                                                              J. Richard Creatura
20
                                                              United States Magistrate Judge
21

22

23

24


     ORDER - 2
